Dear Mayor Jeansonne:
We are in receipt of your request for an Attorney General's opinion regarding a possible election offense. Specifically, you have requested our opinion on the following question:
      Does a commissioner-in-charge violate the provisions of LSA-R.S. 18:424 (C)(2) if he/she leaves the polling place to bring a person or persons back to the polls to encourage that person or persons to vote?
LSA-R.S. 18:424 (C)(2) provides:
      (2) The commissioner-in-charge shall not electioneer, engage in political discussions, or unnecessarily delay a voter at the polls.
Commissioners-in-charge are required to take the constitutional oath or affirmation before entering upon the performance of their duties. (LSA-R.S. 18:424 (D)). It is clear that the office of commissioner-in-charge is an important one, as they perform a vital service to the voting public on election day.
The Parish Board of Election Supervisors is charged with the duty to "supervise the preparation for and the conduct of all elections held in the parish", and they may remove or disqualify a commissioner-in-charge. (LSA-R.S. 18:423). The Election Code provides for removal or disqualification as follows:
      (1) Removal. The parish board of election supervisors may remove any commissioner-in-charge for cause.
      (2) Disqualification. Upon a finding by the parish board of election supervisors that a commissioner-in-charge has performed his duties in a negligent manner, after appropriate hearing and opportunity for the commissioner-in-charge to be heard, the board shall disqualify him from service as a commissioner-in-charge. Such disqualification shall continue until the commissioner-in-charge has been recertified as having again attended the entirety of the course of instruction for commissioners-in-charge conducted pursuant to R.S. 18:433 (A).  Performance of duties in a negligent manner shall include failure to perform any of the duties of commissioner-in-charge or performance of any of the duties of commissioner-in-charge incorrectly. (emphasis added). LSA-R.S. 18:433 (E).
The matter at hand, the alleged electioneering, does not in our opinion fall under the category of negligent performance or incorrect performance of a duty. Therefore, it is our opinion that this matter would be more appropriate for removal, rather than dismissal. However, we remind you that such a matter is clearly a factual issue which can only be determined by the parish board of election supervisors, who act as the fact-finding authority herein. We have no way of determining if in fact, by leaving the polling place to bring a person back to the polls to encourage that person to vote, the commissioner-in-charge actually engaged in electioneering per se or just simply gave a person a ride to the polls. The parish board of election supervisors are responsible for making this factual determination.
If we can be of further assistance, please advise.
Yours very truly,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  ______________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb